     Case 2:18-cv-02545-KHV-KGG Document 235 Filed 12/07/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

LAMONTE MCINTYRE, et al.                           )
                                                   )
              Plaintiffs,                          )
                                                   )      Case No. 2:18-cv-02545-KHV-KGG
UNIFIED GOVERNMENT OF                              )
WYANDOTTE COUNTY AND                               )
KANSAS CITY, KANSAS, et al.,                       )
                                                   )
              Defendants.                          )
                                                   )

        CERTIFICATE OF SERVICE OF PLAINTIFFS’ SECOND AMENDED
                RULE 26 DISCLOSURES TO ALL DEFENDANTS

       Plaintiffs Lamonte McIntyre and Rose McIntyre, by and through their counsel of record,

hereby certify that their Second Amended Rule 26 Disclosures were served on defendants’

counsel via email this 7th day of December 2020.

Date: December 7, 2020                      Respectfully submitted,

                                            MORGAN PILATE LLC

                                            /s/ Cheryl A. Pilate
                                            Cheryl A. Pilate, #14601
                                            Lindsay Runnels #78822
                                            926 Cherry Street
                                            Kansas City, MO 64106
                                            816-471-6694 (Tel.)
                                            816-472-3516 (Fax)
                                            cpilate@morganpilate.com

                                            Michael J. Abrams #15407
                                            Williams G. Beck #77974
                                            Alexander T. Brown (admitted pro hac vice)
                                            Lathrop GPM LLP
                                            2345 Grand Boulevard, Suite 2200
                                            Kansas City, MO 64108
                                            (816) 292-2000 (Tel.)
                                            (816) 292-2001 (Fax)
                                            michael.abrams@lathropgpm.com
     Case 2:18-cv-02545-KHV-KGG Document 235 Filed 12/07/20 Page 2 of 2




                                             Barry Scheck (admitted pro hac vice)
                                             Emma Freudenberger (admitted pro hac vice)
                                             Rick Sawyer (admitted pro hac vice)
                                             Neufeld Scheck & Brustin, LLP
                                             99 Hudson Street, Eighth Floor
                                             New York, NY 10013
                                             (212) 965-9081 (Tel.)
                                             (212) 965-9084 (Fax)
                                             emma@nsbcivilrights.com

                                             Attorneys for Plaintiffs


                                  CERTIFICATE OF SERVICE
       I certify that on December 7, 2020, a copy of this notice was electronically filed using

the CM/ECF system, which will send notice to all parties.

                                                     /s/ Cheryl A. Pilate




                                                2
